DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and email communications with R. Brian Drozd on 11/12/2021.
The application has been amended as follows: 
Claim 1 replace as:
 	1. An in-vehicle device comprising:
	an image recognizer configured to acquire an image using a camera for photographing the exterior of a vehicle and execute processing for recognizing license plate information included in the image at intervals of a predetermined period; and
	a period determiner configured to determine the period to perform the recognition processing on the basis of a length of time in which a license plate of another vehicle stays within a field of view of the camera, wherein
	the period determiner shortens the period when the time in which the license plate of the other vehicle stays within the field of view of the camera is shorter.
Claim 2 canceled.
Claim 8 canceled.
Claim 9 replace as:
 	9. A control method for causing an in-vehicle device installed in a vehicle to execute:
	an image recognition step for acquiring an image using a camera for photographing the exterior of the vehicle and executing processing for recognizing license plate information included in the image at intervals of a predetermined period; and
	a period determination step for determining the period to perform the recognition processing on the basis of a length of time in which a license plate of another vehicle stays within a field of view of the camera, wherein
	the period determination step shortens the period when the time in which the license plate of the other vehicle stays within the field of view of the camera is shorter.
Claim 10 canceled.
Claim 11 canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-7, and 9 are allowed.

	Regarding independent claims 1 and 9, the closest prior art (Fukamachi, Tziperman, Wang, Alves, and Sazawa) does not teach or suggest the claimed invention having “a period determiner configured to determine the period to perform the recognition processing on the basis of a length of time in which a license plate of another vehicle stays within a field of view of the camera, wherein the period determiner shortens the period when the time in which the license plate of the other vehicle stays within the field of view of the camera is shorter”, and a combination of other limitations thereof as recited in the claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665